 

Exhibit 10.22

 

January 16, 2014

 

Equity Commitment and Indebtedness Repayment Agreement

 

This equity commitment and indebtedness repayment agreement is entered into on
and as of the date set forth above (this “Agreement”) and sets forth certain
agreements among the undersigned individuals (collectively, the “Parent
Members”), RCS Capital Corporation, a Delaware corporation (the “Company”), and
AR Capital, LLC, a Delaware limited liability company (“AR Capital”), a Delaware
limited liability company wholly-owned by the Parent Members.

 

The Company proposes to enter into an Agreement and Plan of Merger among the
Company, Clifford Acquisition, Inc., a Delaware corporation, Cetera Financial
Holdings, Inc., a Delaware corporation (“Target”), and the other parties thereto
(the “Merger Agreement”), a copy of which has been delivered to the Parent
Members in connection herewith, pursuant to which Target will become a
subsidiary of the Company, upon the terms and subject to the conditions set
forth therein. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to them in the Merger Agreement.

 

Each Parent Member DOES HEREBY agree, severally, and not jointly and severally,
for the benefit of the Company, the special committee of the Company’s Board of
Directors formed in connection with the transactions contemplated by the Merger
Agreement, and the Company’s successors and assigns, to take the following
actions at the Closing if (and only if) each of the conditions to the Closing
set forth in Article III of the Merger Agreement are satisfied or waived by the
party for the benefit of which such conditions exist (other than only those
conditions that by their terms are to be satisfied by actions taken at the
Closing, but subject to the satisfaction or waiver by the party for the benefit
of which such conditions exist at the Closing):

 

1.If, at or prior to the Closing, (a) a Well-Marketed, Underwritten Public
Offering (as defined in the Equity Commitment Letter) is consummated and (b)
Luxor Capital Group, LP or its affiliates purchase, in a private placement on a
one-time basis, shares of New Stock (as defined in the Equity Commitment Letter)
in connection with the closing of the Well-Marketed, Underwritten Public
Offering (in the case of each of sub-clauses (a) and (b), on the terms and
subject to the conditions set forth in the Equity Commitment Letter), then each
Parent Member shall purchase from the Company, and the Company shall sell and
issue to such Parent Member, that number of shares of Class A Common Stock,
$0.001 par value, of the Company (“Company Common Stock”) equal to such Parent
Member’s Proportionate Share (as defined below) of $10,000,000 of shares of
Company Common Stock, at a price per share of Company Common Stock equal to the
WMUPO Price (as defined below).

 

 

 

 

Equity Commitment and Indebtedness Repayment Agreement

Page 2 of 6

  

2.If, at or prior to the Closing, (a) a Well-Marketed, Underwritten Public
Offering is not (or will not be) consummated or (b) Luxor Capital Group, LP or
its affiliates do not (or will not) purchase, in a private placement on a
one-time basis, shares of New Stock in connection with the closing of the
Well-Marketed, Underwritten Public Offering in an amount resulting in at least
$50,000,000 of net proceeds to the Company, then each Parent Member shall
purchase from the Company, and the Company shall sell and issue to such Parent
Member, up to that number of shares of Company Common Stock equal to such Parent
Member’s Proportionate Share of the Additional Equity Commitment (as defined
below), at a price per share of Company Common Stock equal to the Per Share
Price (as defined below). The Company’s right to require each Parent Member to
purchase its Proportionate Share of the Additional Equity Commitment will be
exercised by delivery of the Additional Commitment Notice. The Company shall,
after taking into account all other sources of funds and committed financings
available to the Company, demand payment of the Additional Equity Commitment
from the Parent Members by delivering the Additional Commitment Notice (as
defined below) in such amount (up to the amount of the Maximum Equity
Commitment) that is necessary for the Company to pay the Merger Consideration.

 

3.At the Closing, each Parent Member shall pay its Proportionate Share of the
“Obligations” (as defined in the Credit Agreement dated as of September 25,
2013, among RCAP Holdings, LLC, AR Capital, Bank of America, N.A., and the other
parties thereto) that are outstanding as of the Closing (which such
Proportionate Shares, collectively, shall equal 100% of the “Obligations” owed
by the Borrower pursuant to the Credit Agreement), other than contingent
Obligations not yet due and payable pursuant to the Credit Agreement; provided,
however, that, upon the prior written election of a “Majority-in-Interest” of
the “Members” (as defined in the RCAP Holdings LLC Agreement (as defined
below)), AR Capital shall (instead of the Parent Members) pay all or a portion
of such Obligations at the Closing and each Parent Member shall pay its
Proportionate Share of any remaining Obligations not thereby paid by AR Capital.

 

The applicable purchase price for the shares of Company Common Stock to be
issued and sold pursuant to this Agreement shall be paid by each such Parent
Member on the Closing Date by wire transfer of immediately available funds to
the account(s) designated in writing by the Company. The parties also agree that
the Parent Members shall have, with respect to the shares of Company Common
Stock issued and sold to the Parent Members pursuant to this Agreement,
registration rights substantially similar to those set forth under the
Registration Rights Agreement dated as of June 10, 2013 between the Company and
RCAP Holdings.

 

 

 

 

Equity Commitment and Indebtedness Repayment Agreement

Page 3 of 6

 

As used in this Agreement, the term (i) “Additional Commitment Notice” shall
mean a written notice delivered by the Company to the Parent Members at least
three business days prior to the Closing, (a) setting forth the aggregate price
of the shares of Company Common Stock to be purchased by the Parent Members at
the Closing pursuant to paragraph (2) of this Agreement, and (b) allocating the
aggregate price payable among the Parent Members based on the Proportionate
Share of each Parent Member, (ii) “Additional Equity Commitment” shall mean the
aggregate purchase price for the shares of Company Common Stock to be purchased
by the Parent Members at the Closing, not to exceed $60,000,000, as designated
in writing in the Additional Commitment Notice, (iii) “Per Share Price” shall
mean, as of the Closing Date, the volume-weighted average price of the shares of
Company Common Stock during the 10 consecutive trading day period ending on the
trading day immediately preceding the Closing Date, calculated, for each such
trading day, by dividing the aggregate value of the shares of Company Common
Stock traded on the principal securities exchange or securities market on which
the shares of Company Common Stock are then traded during regular hours (price
per share multiplied by number of shares traded) by the total volume (number of
shares) of the shares of Company Common Stock traded on such principal
securities exchange or securities market for such trading day, as adjusted for
combinations, consolidations, subdivisions, stock splits or similar transactions
occurring during such 10 consecutive trading day period, (iv) “Proportionate
Share” shall mean, as to each Parent Member, such Parent Member’s Percentage
Interest (as defined in the RCAP Holdings LLC Agreement), (v) “RCAP Holdings LLC
Agreement” shall mean the Third Amended and Restated Limited Liability Company
Operating Agreement of RCAP Holdings, LLC dated as of December 28, 2012, as
amended or restated from time to time, and (vi) “WMUPO Price” shall mean the
same per share purchase price offered to the public as set forth in the
Well-Marketed, Underwritten Public Offering.

 

Except as otherwise required by applicable law, rule or regulation, each party
hereto hereby agrees to keep in strict confidence and not disclose by any means
of communication the terms and conditions of this Agreement; provided, however,
that if a party hereto (the “Disclosing Party”) is required to disclose any of
the terms and conditions of this Agreement in connection with a legal or
administrative proceeding, the Disclosing Party will give the other parties
hereto prompt written notice of such requirement so that the other parties may
seek an appropriate protective order or other remedy, or waive compliance with
the confidentiality provisions of this Agreement. If any of the other parties
hereto seeks a protective order or other remedy, the Disclosing Party, at such
other party’s expense, will cooperate with and assist such other party in such
efforts. If such other party fails to obtain a protective order or it (and, for
the avoidance of doubt, the other parties) waives compliance with the relevant
provisions of this Agreement, the Disclosing Party will disclose only that
portion of the terms and conditions of this Agreement which its legal counsel
determines it is required to disclose, and will use its reasonable best efforts
to obtain confidential treatment of the terms and conditions of this Agreement
to be disclosed.

 

 

 

 

Equity Commitment and Indebtedness Repayment Agreement

Page 4 of 6



 

This Agreement shall be binding upon each of the parties and their respective
legal representatives, successors and assigns. This Agreement shall be governed
by and construed in accordance with the internal laws of the State of New York.
This Agreement may be executed in one or more counterparts, all of which when
taken together shall constitute one agreement. This Agreement is for the sole
benefit of the parties to this Agreement and not for the benefit of any third
party, except for (i) the special committee of the Company’s Board of Directors
formed in connection with the transactions contemplated by the Merger Agreement
and (ii) Target, each of which is an intended third-party beneficiary of, and
shall be entitled to enforce, the obligations of the Parent Members set forth in
this Agreement.

 

[END OF TEXT]

 

 

 

 

Equity Commitment and Indebtedness Repayment Agreement

Page 5 of 6



 

This Agreement has been duly executed and delivered by the parties hereto as of
the date first above written.

 

    Company:           RCS Capital Corporation         By: /s/ Edward Michael
Weil, Jr.     Name: Edward Michael Weil, Jr.     Title: President     Dated:
January 16, 2014           AR Capital:           AR Capital, LLC         By: /s/
William M. Kahane     Name: William M. Kahane     Title: Managing Member    
Dated: January 16, 2014           Parent Members:           /s/ Nicholas S.
Schorsch     Nicholas S. Schorsch     Dated: January 16, 2014           /s/
William M. Kahane     William M. Kahane     Dated: January 16, 2014          
/s/ Peter M. Budko     Peter M.  Budko     Dated: January 16, 2014

 

 

 

 

Equity Commitment and Indebtedness Repayment Agreement

Page 6 of 6

 

  /s/ Brian S. Block   Brian S. Block   Dated: January 16, 2014       /s/ Edward
M. Weil, Jr.   Edward M. Weil, Jr.   Dated: January 16, 2014       Acknowledged,
and for purposes of the penultimate paragraph of this Agreement, agreed:      
Cetera Financial Holdings, Inc.       By:  /s/ Nina McKenna   Name: Nina McKenna
  Title: General Counsel   Dated: January 16, 2014

 

 

 

